Citation Nr: 1537177	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for hypertension, currently evaluated as noncompensably disabling.

2.  Entitlement to an extraschedular rating for hypertensive heart disease, currently evaluated as 10 percent disabling prior to January 17, 2013 and 60 percent disabling thereafter.

3.  Entitlement to an extraschedular rating for chronic diverticulosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to June 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2014 decision, the Board granted entitlement to an initial rating for hypertensive heart disease of 10 percent prior to January 17, 2013, and of 60 percent thereafter.  The Board also denied entitlement to an initial rating in excess of 10 percent for chronic diverticulosis and entitlement to a compensable rating for hypertension.

The Veteran appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court granted a Joint Motion for Partial Remand (JMR), filed by the Veteran's attorney at that time and a representative from VA's Office of General Counsel, with respect to the denial of referral for an extraschedular rating for hypertension, hypertensive heart disease, and chronic diverticulosis.

The September 2014 Board decision also denied entitlement to service connection for a right foot disability other than pes planus and entitlement to service connection for epididymitis.  The May 2015 JMR pertains only to the issues of referral for an extraschedular rating for hypertension, hypertensive heart disease, and chronic diverticulosis.  In its May 2015 Order, the Court stated, "The appeal as to the remaining issues is dismissed."  Furthermore, the JMR specifically states, "The parties do not wish to disturb the Board's denials of entitlement to schedular evaluations in excess of ten percent for hypertensive heart disease, prior to January 17, 2013, and in excess of sixty percent for hypertensive heart disease, after January 17, 2013, in excess of ten percent for chronic diverticulosis, and in excess of zero percent for hypertension, and denied service connection for a right foot disability other than pes planus and epididymitis, as Appellant hereby abandons any appeal therefrom."  Therefore, in accordance with the JMR, the Board has characterized the issues remaining on appeal as listed on the title page.

The Board also notes that, in the September 2014, the Board remanded to the Agency of Original Jurisdiction (AOJ) the issues of entitlement to service connection for bilateral hearing loss; entitlement to service connection for bilateral tinnitus; and entitlement to higher initial ratings for right knee patellofemoral pain syndrome and lumbosacral strain with spondylolisthesis and degenerative joint disease.  The AOJ is currently developing those issues.  As such, the Board does not have jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO via live videoconference.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2011.  He subsequently withdrew his Board hearing request, and requested that a hearing before a Decision Review Officer (DRO) at the RO be scheduled instead.  The RO scheduled the Veteran for a DRO hearing in July 2013, and informed the Veteran of the scheduled hearing in a May 2013 letter.  The Veteran did not appear for the scheduled DRO hearing.  The Veteran has not since requested a new hearing, either before a DRO or before a member of the Board.  Accordingly, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.  See 38 C.F.R. § 20.704(e).

Following issuance of the most recent supplemental statement of the case for the matters on appeal, and after transfer of the record to the Board, additional evidence was associated with the record.  The Veteran waived AOJ review of this evidence.  See 38 C.F.R. § 20.1304 (2015).


FINDING OF FACT

The Veteran's hypertension, hypertensive heart disease, and chronic diverticulosis have not presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, so as to warrant referral for consideration of an extraschedular rating, to include when considering the combined effects of the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321 (2015).

2.  The criteria for an extraschedular rating for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321 (2015).

3.  The criteria for an extraschedular rating for chronic diverticulosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeal for higher initial ratings for hypertensive heart disease and chronic diverticulosis arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for those disabilities.  Where the initial claim is one for entitlement to service connection, once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103(a).  Any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of the initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With respect to the claim for entitlement to an increased rating for hypertension, a letter issued in November 2008 satisfied the duty to notify provisions, as it notified the Veteran of the information he needed to provide, the factors pertinent to the establishment of an increased rating and effective date, and the evidence that VA would attempt to obtain.  The Board notes that this notice would also generally apply to other higher ratings, such as the other two claims addressed in this decision.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, The Veteran was provided VA examinations to assess the nature and severity of his service-connected hypertension, hypertensive heart disease, and chronic diverticulosis.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the claims file; performed examinations of the Veteran; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.

The Board acknowledges that the Veteran's representative requested in a May 2014 statement that the Veteran be afforded new VA examinations to assess the severity of his service-connected hypertension, hypertensive heart disease, and diverticulosis because the most recent examination were conducted in January 2013.  Nevertheless, the Veteran's representative did not indicate that the claimed disabilities had worsened since the January 2013 VA examination and there is otherwise no evidence that the disabilities have worsened or changed since that examination.  Thus, a new VA examination for the service-connected hypertension, hypertensive heart disease, and/or diverticulosis is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's hypertension is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101 as hypertensive vascular disease.  Under Diagnostic Code 7101, a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.

The Veteran's hypertensive heart disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7007.  Under Diagnostic Code 7007, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-Ray.  A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year; where a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure; where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

Even if the requirements for a 10 percent or 30 percent rating under are met under Diagnostic Code 7007, METs testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100.

The Veteran's diverticulosis is rated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7327.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 7399-7327 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected diverticulosis, and that the disability has been rated by analogy to diverticulitis under Diagnostic Code 7327.  See 38 C.F.R. § 4.20.  Under Diagnostic Code 7327, diverticulitis is to be rated as irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture.  38 C.F.R. § 4.114, Diagnostic Code 7327.  As explained in the portions of the Board's September 2014 decision not vacated by the May 2015 JMR and Court Order, the Veteran's service-connected gastrointestinal disability is most accurately rated pursuant to the criteria in Diagnostic Code 7319, which pertains to irritable colon syndrome.  Under Diagnostic Code 7319, a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

To accord justice in exceptional cases where the schedular standards are found to be inadequate, an RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Thun v. Peake, 22 Vet App 111 (2008), describes the three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Summary of the Evidence

In regard to the Veteran's hypertension, VA treatment records dated from July 2008 to March 2013 include systolic blood pressure readings from 115 to 146 and diastolic blood pressure readings of from 70 to 94.  During a December 2008 VA examination, the Veteran reported that he experienced light-headedness, tiredness, and weakness due to hypertension and that he took medications on a daily basis for the disease.  The Veteran's highest blood pressure readings were obtained in February 2010 when it was noted that the Veteran was not on any hypertension medications.  The Veteran's hypertension was subsequently described as "well controlled" after he began a medication regime.  The January 2013 VA examiner found that there were no other physical findings, complications, conditions, signs, or symptoms related to the Veteran's hypertension.  The January 2013 VA examiner further opined that the Veteran's hypertension does not impact his ability to work.

The record also includes a March 2009 stress echo worksheet showing that the Veteran's had blood pressure readings during a stress test of 152/80, 170/80, 160/80, and a blood pressure reading of 170/70 three minutes after the test.  The test was terminated due to fatigue.

In regard to the Veteran's hypertensive heart disease, the December 2008 VA examination report indicates that there was evidence of the beginning of cardiac hypertensive disease.  Specifically, an electrocardiogram (EKG) revealed minimal ischemia which was moderate in severity.  However, the Veteran's heart size was normal according to a chest X-Ray, his heart rhythm and sounds were normal, and he was not taking any medications for heart disease.  The Veteran exercised to 10.1 METs during the March 2009 stress test without arrhythmia or chest pain.  He had an estimated ejection fraction of 60 percent.  The Veteran was diagnosed as having the beginning stages of hypertensive heart disease.

The January 2013 VA examination report reveals that the Veteran did not require continuous medication for his cardiac disability, that there was no history of any myocardial infarction, congestive heart failure, arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesions, and that the Veteran had not undergone any surgical or non-surgical procedures or been hospitalized for any heart condition.  Examination revealed that his heart rhythm was regular, that his heart sounds and peripheral pulses were normal, and that there was no jugular-venous distension or peripheral edema.  There were no scars related to the Veteran's cardiac disability and there were no other related pertinent physical findings, complications, conditions, signs, or symptoms.  An EKG revealed evidence of cardiac hypertrophy and a non-specific T-wave abnormality, but there was no cardiac dilatation.  Furthermore, an echocardiogram revealed left ventricular ejection fraction of between 50 and 54 percent.  Although the left ventricle was of normal size, the wall thickness was mildly increased in a concentric pattern and the left ventricular diastolic function was consistent with impaired relaxation.  An interview-based METs test indicated that the Veteran was able to perform a workload of between 5 and 7 METs before experiencing dyspnea.  The examiner opined that the heart condition did not affect his ability to work.

In regard to the Veteran's chronic diverticulosis, during a July 2009 VA examination the Veteran reported that he experienced "diverticular episodes" approximately 2 days per week (2 to 3 times per day) and that they alternated with constipation.  He also experienced occasional to intermittent abdominal pain with cramps.  He did not experience any ulcerative colitis, nausea, vomiting, fistula, neoplasm, or significant weight gain or loss, and there was no history of any hospitalization or surgery.  He was not taking any medications for his gastrointestinal symptoms and his disability did not affect his employment or daily activities.  Examination revealed that the Veteran was well-nourished, that there was no abdominal pain, fistula, ostomy, abdominal mass, or anemia, and that the Veteran's weight was stable.  A diagnosis of chronic diverticulosis was provided.

In his January 2010 notice of disagreement, the Veteran reported that he experienced attacks of diverticulosis at least 4 times each week and that he occasionally lost control of his bowels.  See VA Form 21-4138, Statement in Support of Claim, received in March 2010.

The January 2013 VA examiner noted, the "Veteran ha[d] no knowledge of having any colon disorder."  Rather the Veteran related a history of having an appendicitis which required surgical intervention.  Examination revealed that the Veteran did not require continuous medication for any intestinal disability, he did not have any signs or symptoms attributable to any non-surgical, non-infectious intestinal condition, he did not experience any episodes of bowel disturbance with abdominal distress or exacerbations or attacks of an intestinal condition, and he did not experience any weight loss attributable to an intestinal condition.  In addition, he did not experience any malnutrition, serious complications, or other general health effects attributable to an intestinal condition, he did not have any benign or malignant intestinal neoplasms or metastases, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran was diagnosed as having an appendectomy, but the examiner explained that there was no objective evidence of diverticulosis at the time of the examination.  The examiner opined that the intestinal condition did not affect his ability to work.

Thus, as explained in the portions of the Board's September 2014 decision not vacated by the May 2015 JMR and Court Order, the record shows that the Veteran's diverticulosis is most accurately rated as irritable colon syndrome under Diagnostic Code 7319 because the associated symptoms include diarrhea, constipation, and abdominal distress, and do not include peritoneal adhesion or ulcerative colitis.  The record shows that in July 2009 the Veteran reported that his diverticulosis has resulted in "diverticular episodes" with alternating constipation approximately 2 days per week and occasional to intermittent abdominal pain with cramps.  In January 2010, he reported that he experiences attacks of diverticulosis at least four times each week with occasional loss of bowel control.  However, the Veteran did not endorse any symptoms of diverticulosis during the January 2013 examination, and the VA examiner found no objective evidence of a gastrointestinal disability.  

Analysis - Extraschedular Ratings

The Veteran has not reported exceptional symptoms that render the schedular rating criteria inadequate such that referral for an extraschedular rating is warranted.  Specifically, during the rating period, the Veteran's hypertension has been manifested by systolic blood pressure readings from 115 to 170, diastolic blood pressure readings from 70 to 94, continual use of medications, and reduced exertional capacity, to include light-headedness, tiredness, and weakness.  The Veteran's hypertensive heart disease has been manifested by reduced exercise capacity and fatigue on exertion.  The Veteran's diverticulosis has been manifested by diarrhea, constipation, loss of bowel control, and abdominal pain with cramps.  The Veteran's hypertension and hypertensive heart disease symptoms are expressly contemplated under Diagnostic Codes 7007 and 7107, which provide ratings based on blood pressure readings, continual use of medications to control hypertension and hypertensive heart disease, and reduced exertional capacity.  The Veteran's diverticulosis symptoms are expressly contemplated under Diagnostic Code 7319, which provides ratings based on bowel disturbances and abdominal distress, which includes diarrhea, constipation, and loss of bowel control.  Accordingly, as the rating criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, and referral for extraschedular consideration is not warranted.

The Board further observes that, even if the available schedular ratings for the hypertension, hypertensive heart disease, and/or diverticulosis did not contemplate the symptoms present in this case, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  The record is absent for any evidence that, due to his hypertension, hypertensive heart disease, and/or diverticulosis, the Veteran has required surgical intervention, emergency care, admission on an inpatient basis, or any other course of treatment beyond conservative measures.  In addition, there is no persuasive evidence in the record to indicate that the disability on appeal would cause impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Veteran reported to a November 2010 VA psychiatric examiner that he had worked for 17 years for the same company following his discharge from active service, and that he functioned well at the job.  In addition, a January 2013 VA examiner opined that the Veteran's hypertension, heart condition, and intestinal condition do not impact his ability to work.  In July 2009, an examiner noted that there was no history of any hospitalization or surgery due to the diverticulosis and that disability did not affect the Veteran's employment.

The Board acknowledges that the Veteran's service-connected disabilities have an impact on his ability to work.  However, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  In this case, the record is absent for evidence that the Veteran's hypertension, hypertensive heart disease, and/or diverticulosis has markedly interfered with the Veteran's ability to perform his job.  Therefore, the Veteran's hypertension, hypertensive heart disease, and diverticulosis do not have attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for hypertensive heart disease, right knee patellofemoral pain syndrome, lumbosacral strain with spondylolisthesis and degenerative joint disease, pes planus, chronic diverticulosis, hypertension, postoperative hemorrhoidectomy, postoperative residuals of abdominal abscess repair and appendectomy, and pseudo folliculitis barbae.  The Veteran's combined disability rating is 40 percent prior to January 17, 2013 and 70 percent thereafter. 

Of note, the Veteran is already receiving special consideration based on the combined effects of his service-connected disabilities.  His current combined rating is calculated using the bilateral factor to account for disabilities on both sides of the body.  See 38 C.F.R. §§ 4.25, 4.26 (2015).  The additional amount to be added based on the bilateral factor for the combined 10 percent (right knee patellofemoral pain syndrome) and 10 percent (pes planus) disability ratings is 1.9, which was rounded in the Veteran's favor to 2.  Thus, these two disabilities are considered a single 21 percent disability rather than two 10 percent disabilities, which is favorable to the Veteran.  The Board notes that disabilities are not added but combined; thus, two 10 percent ratings would normally combine to a 19 percent rating.  In this case, the combination is 21 percent because of the consideration afforded based on the bilateral factor.  See id.  

Whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  Such is not present in this case.  

The Veteran has not alleged and the record does not support a finding that he has frequently been hospitalized as a result of his service-connected disabilities.  Examination reports from July 2015 indicate the Veteran is employed as a corrections guard.  As noted above, in November 2010 the Veteran told a VA examiner that he had worked for 17 years for the same company following his discharge from active service, and that he functioned well at the job; a January 2013 VA examiner opined that the Veteran's hypertension, heart condition, and intestinal condition do not impact his ability to work; and in July 2009, an examiner noted that there was no history of any hospitalization or surgery due to the diverticulosis and that disability did not affect the Veteran's employment.  

In January 2013, a VA examiner noted that the Veteran's intestinal surgery residuals prevent lifting, pushing, and pulling.  Examiners in July 2015 noted that his knee disability slowed him down but he can still do his job and misses work about 3 to 4 days per year because of knee pains; and that his back slows him down at work and he misses 2 to 3 days per year because his back flares.  

The Veteran's service-connected disabilities certainly limit his ability to work.  However, this is reflected by the combined ratings currently assigned.  The Veteran misses a few days of work per year and has some limitations while at work but by his own account he is still able to perform his job.  Marked interference with employment above that already accounted for by the currently assigned combined disability ratings is not present.  

No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  Simply put, the Veteran's service-connected disabilities do not present an exceptional or unusual disability picture.  

The Board therefore finds that the criteria for referral for extraschedular consideration of the Veteran's hypertension, hypertensive heart disease, and/or diverticulosis have not been met at any time during the rating period.  Accordingly, there is no basis for staged ratings for those service-connected disabilities pursuant to Fenderson v. West, 12 Vet. App. 119 (1999) or Hart v. Mansfield, 21 Vet. App. 505 (2008), and higher ratings on an extraschedular basis must be denied.  As the preponderance of the evidence is against the assignment of higher ratings on an extraschedular basis, the benefit-of-the-doubt doctrine is not applicable, and the claims must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extraschedular rating for hypertension is denied.

Entitlement to an extraschedular rating for hypertensive heart disease is denied.

Entitlement to an extraschedular rating for chronic diverticulosis is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


